Title: To Thomas Jefferson from Washington Boyd, 21 November 1807
From: Boyd, Washington
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Washington novr. 21st. 1807
                        
                        Not having the honour of a personal Acquaintance with you, I have taken this method to inform you of my wish
                            to be considered a candidate for the Office of Marshal for the District of Columbia, which I have been informed will be
                            vacated at the close of this year, I enclose, for your consideration, a certificate of my character and fitness for the
                            office, from the Present Marshal; also a letter of Recommendation from him to Mr. Rodney in July last, together with a
                            testimonial of character from Robert. Brent. Esqr. Mayor of this City. My particular friend Mr. Munroe, who from a long
                            acquaintance with me, well Knows what pretentions I may have to favour and confidence, tells me has never addressed the
                            President in favour of applicants for office; but that, in the present case he will gladly do any thing in his power to
                            give you correct information concerning me; and has authorised me to use, for that purpose the inclosed letter from him to
                            me. Having Resided here near fourteen years, and having Received many local appointments, I am well Known to the
                            Inhabitants generally; and could obtain, I have no doubt, from most, of them, very favourable testimonials both of my
                            private and public character, as well as an expression of their wishes in Relation to the appointment which I now solicit,
                            if Such evidences woud Strengthen the application;—
                        I have the Honour to be Sir with Considerations of the highest Respect your Obedient and Humble. Servt.
                        
                            Washington Boyd
                            
                        
                    